Citation Nr: 0525454	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  99-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for foraminal stenosis and spondylosis of the cervical spine, 
with interval bulging at C6, and left arm pain and numbness.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A February 1999 rating decision granted service 
connection for a bilateral hearing loss disability, rated as 
noncompensable.  Other determinations included denying 
service connection for residuals of a cervical spine injury, 
bilateral flatfoot or pes planus, and a thoracic outlet 
syndrome.  

In March 2001, the Board granted service connection for 
bilateral pes planus, as well as a cervical spine condition 
(to include posterior bony spurring at the C6 level and mild 
to moderate foraminal stenosis and spondylosis).  In a May 
2001 rating decision, the RO rated pes planus as 10 percent 
disabling.  The service-connected neck disability was also 
rated as 10 percent disabling.  Both evaluations were 
effective the day after the veteran completed his active 
service.  The veteran disagreed with the ratings and the 
appeal was developed for consideration by the Board.  

This case was the subject of a Board remand dated in March 
2001.  The Board again considered the case in November 2004 
and discussed the procedural history at length.  The Board 
granted service connection for a left knee disability, 
diagnosed as a torn medical meniscus, and for autonomic 
dysfunction manifested by cardiovascular symptoms 
(hypotensive and syncopatic-like symptoms, to include 
dizziness).  The Board remanded the remaining issues for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  While the case was in remand status, in April 2005, 
the RO granted service connection for a disability of the 
thoracolumbar spine, characterized as a chronic back 
condition.  The file does not contain any indication of 
disagreement on the down-stream issues noted above.    

In as much as the RO has complied with the Board's remand of 
November 2004, the Board now proceeds to review the appeals.  
FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The service-connected foraminal stenosis and spondylosis 
of the cervical spine, with interval bulging at C6, and left 
arm pain and numbness is manifested by forward flexion to 50 
degrees, extension to 10 degrees, left lateral flexion to 40 
degrees, right lateral flexion to 40 degrees, left rotation 
to 50 degrees and right rotation to 50 degrees, for a 
combined total of 240 degrees; at no time has the  limitation 
of cervical spine motion been more than slight in degree, nor 
has there been more than slight cervical intervertebral disc 
syndrome, and there are no significant neurologic deficits.    

3.  The service-connected bilateral pes planus is no more 
than moderate.  The manifestations do not approximate a 
severe pes planus.  The deformity does not approximate a 
marked level.  The veteran does not have pain on 
manipulation, use accentuated.  There are no indications of 
swelling on use.  There are no characteristic callosities.  
Further, the veteran does not have a pronounced flat foot 
disability, marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, or severe 
spasm of the tendo Achillis on manipulation.  The disability 
is improved by orthopedic shoes or appliances.  

4.  The veteran's service-connected bilateral hearing loss is 
manifested by a pure tone threshold average of 45 decibels on 
the right and 34 decibels on the left with discrimination 
ability of 100 percent on the right and 96 percent on the 
left (numeric designation I in each ear).  






CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for foraminal stenosis and spondylosis of the 
cervical spine, with interval bulging at C6, and left arm 
pain and numbness have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 
4.45, 4.59, and 4.71a, Diagnostic Codes 5290, 5293 (prior to 
September 26, 2003), 5243 (2004).  

2.  The criteria for an initial rating in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, 4.40, 4.45, and 4.71, Diagnostic Code 5276 
(2004).  

3.  The criteria for a compensable initial rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to these claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the rating decision on 
appeal, the statement of the case (SOC), and various SSOCs, 
including the most recent dated in April 2005, adequately 
informed him of the information and evidence needed to 
substantiate all aspects of his claims.

A VCAA notice letter dated in January 2005 informed the 
veteran of the VCAA's implementing regulations, including 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that this document shows that the 
appellant was notified of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The January 2005 VCAA notice 
letter requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran was afforded VA examinations, which 
resulted in sufficient information to accurately rate the 
service-connected disabilities at issue.  That is, as there 
is ample competent evidence upon which to resolve the claims 
for higher initial ratings for his cervical spine disability, 
bilateral pes planus and bilateral hearing loss, there is no 
duty to provide an additional examination or medical opinion 
with respect to any of these issues.  Id. 

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Criteria 

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  

In considering the severity of a disability, the Board has 
reviewed all evidence of record, including the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2 (2004).  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In as much as this case involves initial ratings, the Board 
has considered the issues raised by the United States Court 
of Appeals for Veterans Claims (Court) in Fenderson v. West, 
12 Vet. App. 119 (1999) and whether staged ratings should be 
assigned.  We conclude that the conditions addressed have not 
significantly changed and uniform ratings are appropriate in 
this case. 

An Initial Rating in Excess of 10 Percent for Foraminal 
Stenosis and Spondylosis of the Cervical Spine, with Interval 
Bulging at C6, and Left Arm Pain and Numbness

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2004).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2004).  

There is no evidence of vertebral fracture ratable under 
38 C.F.R. Part 4, Code 5285 or bony fixation (ankylosis) of 
the spine ratable under Codes 5286 or 5287.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the spine, and the veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, a limitation of cervical spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 30 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5290.  

Prior to September 26, 2003, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which required a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293.  

Effective September 26, 2003, an intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
under the general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25 (2004).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes, became effective September 23, 2002.  
It defines an incapacitating episode as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician.  Since there is 
no claim or evidence that a physician prescribed bed rest, 
there is no basis for rating under this criteria.  38 C.F.R. 
Part 4, Code 5243 (2004).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 

Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine will be rated as 40 percent 
disabling; 

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine will be rated as 30 percent disabling;

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis will be rated as 
20 percent disabling; 

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height will be rated as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2004).  

Factual Background

On the December 1998 VA examination, cervical spine X-rays 
were interpreted as being normal.  The examiner reported the 
veteran's neck to be normal, with no limitation in the range 
of motion.  

Magnetic Resonance Imaging (MRI), by VA in September 1999, 
revealed a moderated sized, 3-4 mm, left sided C6-C7 disc 
bulge.  There was minor bilateral articular facet hypertrophy 
at C5-C6 and C6-C7.  There were no intrinsic cord 
abnormalities.  

In May 2000, a VA myelogram disclosed a small to moderate 
sized, smooth, ventral extradural defect at the C6-7 level.  
That same day, a computerized tomography scan confirmed the 
defect and noted foraminal narrowing at C6-7.  

A VA clinical note, dated in June 2001, shows the veteran 
complained of neck pain without radiculopathy.   

A VA triage note, dated in March 2002, shows the veteran 
complained of chronic neck pain and intermittent left upper 
extremity numbness, as well as loss of strength and movement.  
On examination, strength in both upper extremities was 5/5 in 
flexion, extension, abduction and adduction of the shoulder, 
elbow and wrist.  Light sensation was intact and symmetrical.  
Deep tendon reflexes were 2+.  There was no evidence of 
muscle atrophy.  There was no cervical spinal process 
tenderness.  There was no tenderness on the left neck, left 
upper extremity, or antecubital fossa.  There were no gross 
deformities, crepitus or swelling.  The assessment was left 
elbow pain without abnormality on physical examination, and 
tenderness.  

On VA examination, in April 2002, the veteran complained of 
chronic neck pain.  He reported a popping sensation in the 
neck and bilateral upper extremity pain and numbness.  It was 
noted that MRI showed minimal arthritis.  Cervical spine 
motion was flexion from 0 to 50 degrees, extension from 0 to 
10 degrees, lateral movement from 0 to 40 degrees, 
bilaterally and rotation from 0 to 50 degrees, left and 
right.  The examiner expressed the opinion that this range of 
motion was normal.  There was no paraspinal muscle stiffness 
or tenderness.  His upper extremities had normal grip 
strength and range of motion in all joints.  There was no 
decrease in sensation to light touch or pinprick.  
Proprioception was normal.  Previous computerized tomography 
scans and an MRI were reviewed.  The impression was C6-C7 
disc protrusion.  

During the August 2002 VA examination, the veteran reported 
that, about 1996, he began experiencing bilateral upper 
extremity tingling and numbness, the left greater than the 
right.  The claims file was reviewed.  The veteran's history, 
including his complaints, examination findings and test 
results were discussed.  Currently, the veteran was 
experiencing numbness and tingling, which were constant on 
the left and intermittent on the right.  Quickly turning the 
head or sneezing increased symptoms.  Examination revealed a 
normal active range of motion in both upper extremities.  
Deep tendon reflexes were 2+ and symmetric.  Pinprick 
sensation was decreased in the right small finger as compared 
to the right index finger, with no splitting of the ring 
finger.  Vibratory sensation was normal.  There was no 
clonus.  The range of cervical spine motion was not reported.  
The assessment was that the veteran had cervical degenerative 
arthritis with MRI evidence of C6-7, 3 to 4 millimeter disc 
space bulge with facet hypertrophy.  It was noted that the 
veteran carried a diagnosis of ulnar neuritis on the left; 
however, a recent electromyogram (EMG) was normal, as was one 
done in 1997.  The doctor noted that on flexing and abducting 
the arms over his head, there was no diminution in the radial 
pulse to suggest vascular thoracic outlet syndrome, 
bilaterally.  The assessment also included intermittent 
tingling in the right upper extremity.  The doctor noted 
there was no clinical evidence or EMG evidence of 
radiculopathy in the right upper extremity.  

On cardiovascular examination in April 2003, the veteran's 
neck was described as supple.  

Analysis

Looking to the criteria in effect prior to September 26, 
2003, the current 10 percent rating would be warranted for 
slight limitation of cervical spine motion.  A higher rating 
would require a moderate or severe limitation.  38 C.F.R. 
Part 4, Code 5290 (2003).  In this case, the April 2002 VA 
examination shows limitations, which are no more than slight.  
None of the examination reports reflect limitations of 
motion, which approximate the moderate or severe levels.  
Thus, the findings of competent medical personnel, on 
examination, establish that the service-connected neck 
disorder does not approximate the criteria for a higher 
rating based on limitation of motion.  

Turning to the criteria for rating disc disorders, the Board 
notes that prior to September 26, 2003, an intervertebral 
disc syndrome, was rated as 10 percent disabling if the 
condition was mild.  A higher rating required recurring 
attacks.  In this case, the veteran has reported recurring 
attacks, but the medical tests show that the neurologic 
manifestations are, at most, slight involving the superficial 
sensory responses.  The reflexes or motor responses are not 
involved.  The veteran has undergone extensive tests, which 
have confirmed that the service-connected disc disorder 
produces no more than mild manifestations.  While the veteran 
may feel that his condition warrants a higher evaluation, the 
findings of the trained medical personnel, using modern test 
procedures, are significantly more probative in determining 
if the criteria for a higher rating have been met.  In this 
case, the medical findings confirm that the manifestations of 
the service-connected neck disorder are no more than mild and 
would not meet any applicable criteria for a rating in excess 
of 10 percent prior to September 26, 2003.  

Looking at the new rating criteria, the current 10 percent 
rating is assigned if forward flexion, extension, left and 
right lateral flexion, and left and right rotation of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees.  On the April 2002 VA examination, cervical 
spine motion was forward flexion to 50 degrees, extension to 
10 degrees, left lateral flexion to 40 degrees, right lateral 
flexion to 40 degrees, left rotation to 50 degrees and right 
rotation to 50 degrees, for a combined total of 240 degrees, 
which falls within the parameters for a 10 percent rating.  
The next higher evaluation for the cervical spine requires 
forward flexion of the cervical spine to be greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine to be not greater than 
170 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling.  The medical reports provide 
the most probative evidence as to whether the veteran's neck 
impairment approximates any of the above criteria.  In this 
case, the medical reports clearly show that the veteran's 
neck impairment does not approximate any applicable criteria 
or a higher rating.  Therefore, the claim must be denied.  

The Board notes that the new rating criteria provide a 
separate evaluation for neurologic manifestations.  However, 
in this case, the tests have shown that the neurologic 
manifestations are minimal.  On the August 2002 examination, 
the doctor pointed out that a recent EMG was normal, as was 
an EMG done in 1997.  Thus, the Board finds that the 
neurologic manifestations do not approximate any applicable 
criteria for an additional rating.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 to 
determine if there is any additional functional loss, 
assessed on the basis of increased limitation of motion, 
pursuant to the guidelines set forth in Deluca v. Brown, 8 
Vet. App. 202 (1995).  The relevant medical evidence does not 
show additional loss of cervical spine motion due to pain 
supported by objective findings, or weakness, fatigue, 
incoordination or flare-ups of symptoms that resulted in 
additional loss of motion, to a degree that would support an 
initial or staged rating in excess of 10 percent for the 
veteran's cervical spine disability.  38 C.F.R. §§ 4.40, 4.45 
and 4.59; DeLuca, 8 Vet. App. at 202.

While the veteran may feel that his service-connected neck 
disability should be assigned a higher evaluation, the 
findings on examinations and tests by trained medical 
personnel who have reviewed the veteran's file, give the 
opinions of the medical personnel significantly more 
evidentiary weight and establish that the service-connected 
neck disorder does not approximate any old or new criteria 
for a higher or additional rating.  As the preponderance of 
the evidence is against the veteran's claim for an initial 
rating in excess of 10 percent for foraminal stenosis and 
spondylosis of the cervical spine, with interval bulging at 
C6, and left arm pain and numbness, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

An Initial Rating in Excess of 10 Percent for Bilateral Pes 
Planus

In March 2001, the Board granted service connection for 
bilateral pes planus.  It should be noted that the veteran 
has other nonservice-connected disorders of the feet, to 
include peripheral neuropathy, which results in numbness, 
hammertoe deformities, and skin disease.  

A bilateral acquired flatfoot (pes planus) will be rated as 
noncompensable where mild with symptoms relived by built-up 
shoe or arch support; 10 percent disabling where moderate 
with weight-bearing over or medial to the great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet; 30 percent disabling where severe with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities; and at a maximum 
of 50 percent where pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. Part 4, Code 5276 (2004).

On VA examination in December 1998, the veteran was noted to 
have mild to moderate flat feet.  

On examination of the veteran's feet by VA, in October 2001, 
he complained of pain in the arches.  Pain reportedly began 
at the first metatarsophalangeal joint and radiated up his 
leg.  He complained of pain in the posterior calf.  Palpation 
revealed discomfort in the medial and central bands and 
flexor hallucis longus tendons, bilaterally.  Objectively, 
pedal pulses were 2/4.  There was discomfort in the plantar 
arches, bilaterally.  The doctor opined that the veteran had 
a moderate pes planus.  There was a possible limp.  The 
veteran had eversion of his calcaneus while standing.  
Equinus was also noted.  The assessment was plantar fasciitis 
and pes planus.  X-rays studies were ordered to determine if 
there were degenerative joint changes.  Treatment included 
stretching exercises and special shoes.  

The October 2001 VA X-rays of the veteran's feet disclosed no 
evidence of any significant degenerative change.  Both feet 
showed the arches to be flat when standing.  Both feet had 
very minimal early degenerative changes involving the dorsal 
aspect of the distal talus and navicular bones.  The right 
foot also had no significant hallux valgus or metatarsus 
varus deformity.  The toes showed no evidence of hammertoe 
deformity.  The sesamoid bones, underneath the metatarsal 
heads, had subluxed themselves laterally.  The lateral 
sesamoid bone projected adjacent to the distal aspect of the 
first metatarsal, rather than underneath it.  The more medial 
sesamoid bone projected underneath the center of the 
metatarsal head.  The left foot had similar migration of the 
sesamoid bones.  

At the VA podiatry clinic, in November 2001, the veteran 
described 7/10 pain in his medial and central arch.  He said 
that pain began at the first metatarsophalangeal joint and 
radiated up the anterior aspect of his leg.  Standing, he had 
pronation greater on the left than on the right, with 
abduction of his hallux and eversion of his calcaneus.  Pedal 
pulses were 2/4.  Sensorium was intact.  The left foot was 
more pronated.  He was one centimeter longer on the left than 
on the right and a heel lift was recommended.  The assessment 
was plantar fasciitis, pes planus, degenerative joint 
changes, and limb length inequality, left longer than right.  

The veteran's feet were examined by VA in April 2002.  He 
reported pain in the medial aspects of both feet on prolonged 
standing.  He said that his corrective shoes were not very 
helpful.  Pedal pulses were 2/4 and sensorium were intact.  
He had moderate pes planus.  There was slight eversion of the 
calcaneus while standing.  The pertinent impressions were pes 
planus and plantar fasciitis.  

On VA consultation, in June 2002, the veteran was wearing 
orthopedic shoes.  He was not wearing prescribed orthotics, 
as he felt they did not fit properly.  On palpation, he 
localized tenderness from his first toe, bilaterally, running 
on the dorsal medial aspect of the foot to the anterior 
aspect of the ankle, ending proximally to the medial 
malleoli.  There was point tenderness on the plantar surface 
of the foot and on the bilateral first metatarsophalangeal 
joints, with walking and standing.  Inspection indicated 
bilateral pes planus.  The range of motion was grossly within 
normal limits, with the exception of ankle dorsiflexion from 
0 to 5 degrees on the right and 0 to 10 degrees on the left.  
Bilateral first metatarsophalangeal joint extension was 80 
degrees on the right and 75 degrees on the left.  Strength 
was 5/5 throughout the feet and ankles, bilaterally.  During 
ambulation, he reported that it only hurt his foot when he 
pushed off on weightbearing.  Stretching exercises and 
prosthetics were recommended.  The assessment was that the 
veteran experienced exacerbations on standing in worked 
related activity as a mail clerk.  Currently, there were no 
signs of inflammation and he was pain free, in a nonweight 
bearing position.  

The veteran had a VA podiatry examination in August 2002.  
The claims folder was reviewed.  He reported that he was 
currently having foot pain, described as 6 to 7 on a scale of 
1 to 10.  He had special shoes, which helped somewhat.  The 
veteran also gave a history of cramps at night and when 
walking.  

Physical examination of the right foot disclosed a scar just 
inferior to the medial malleolus, measuring 8 millimeters 
(mm) by 6 mm.  A scar above and posterior to the lateral 
malleolus measured 2 centimeters (cm) by 8 mm.  He had bunion 
deformities of the right foot and lateral deviation of the 
right great toe.  He had hammertoes involving toes 2, 3, 4, 
and 5, with toes 2, 3, and 4 dorsally elevated.  The dorsalis 
pedis pulse was 2+ and the posterior tibial pulse was 1+.  
The foot felt cold to touch.  There were spider veins on both 
medial and lateral sides of the right foot.  There was 
decreased hair formation on the dorsal aspect.  Neurological 
examination disclosed decreased sensation on the plantar 
aspect of the right foot.  There was decreased sensation on 
the dorsal aspect of the mid-tarsal joint and ankle joint.  
There was a limited range of motion

An electrodiagnostic study of the veteran's lower 
extremities, in November 2003, disclosed nerve conduction 
velocities of the bilateral superficial peroneal nerves were 
slower than normal.  The bilateral sural, bilateral common 
peroneal, and left tibial nerves were normal.  EMG of the 
left lower extremity muscles was normal.  It was concluded 
that the findings indicated (nonservice-connected) peripheral 
neuropathy affecting both lower extremities, involving only 
sensory fibers.  

VA clinical notes show that a podiatrist examined the 
veteran's feet in November 2003.  The veteran complained of 
bilateral heel pain on weight bearing and ambulation.  He had 
been wearing orthotics as prescribed.  The examiner found the 
dorsalis pedis and posterior tibial pulses were palpable, 
bilaterally at 2/4.  Neurologically, protective sensation was 
decreased at the plantar digits.  There was pain on palpation 
of the left 3rd interspace and compression of the left 
forefoot.  Dermatologically, there were dystrophic nails, no 
maceration between the toes, no open lesions, and no 
hyperkeratosis.  On the musculoskeletal aspect of the 
examination, there was mild tenderness to the plantar medial 
aspect of the left heel.  There was tenderness on range of 
motion of the left ankle.  There was loss of anterior muscle 
compartment strength, being bilaterally 4/5.  Posterior and 
lateral compartments were 5/5, bilaterally.  The assessment 
was bilateral plantar fasciitis, Morton's neuroma, left, 3rd 
interspace, foot drop due to increasing anterior muscle 
weakness, flat foot, and difficulty walking.  

Analysis  

The current 10 percent rating is appropriate where the pes 
planus (or flatfoot) is moderate with weight-bearing over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet.  In this case, the 
most recent examination, in November 2003, disclosed pain on 
manipulation and use, supporting the current evaluation.  The 
next higher rating; 30 percent, also requires pain on 
manipulation, accentuated by use, but there must be more than 
the disability compensated at the 10 percent level.  
Specifically, there must be a severe disability.  However, 
the evidence here does not approximate that level of 
disability.  38 C.F.R. § 4.7 (2004).  While there is some 
deformity, it is consistent with a moderate flat foot 
condition.  There is no objective evidence of a marked level 
of deformity, pronation, or abduction.  Further, there is no 
evidence of swelling on use.  There is some indication of 
bunions and tenderness but no characteristic callosities.  
The doctor did not report any calluses and stated that there 
were no hyperkeratoses.  Anent the criteria for a 50 percent 
rating, there is no evidence of a pronounced flatfoot.  There 
is no pronation of a marked degree, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, or 
severe spasm of the tendo Achillis.  

The Board finds that the veteran's service connected 
bilateral pes planus does not warrant an initial evaluation 
in excess of 10 percent, even with consideration of sections 
4.40 and 4.45 for functional loss, pursuant to the guidelines 
set forth in Deluca, supra.  There is no medical evidence of 
additional loss of function due to pain supported by 
objective findings, or weakness, fatigue, incoordination or 
flare-ups of symptoms that result in such additional 
functional loss to a degree that would support a rating in 
excess of 10 percent.  DeLuca, 8 Vet. App. at 202

The veteran may believe that his pes planus warrants a higher 
evaluation.  However, the findings of the trained medical 
professionals are more probative, and, in this case, 
repeatedly identify symptoms which are no more than those 
associated with a moderate flatfoot condition, bilaterally.  
The competent medical evidence provides a preponderance of 
evidence, which establishes that the service-connected pes 
planus does not approximate any applicable criteria for a 
higher rating.  38 C.F.R. § 4.7.  As the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for pes planus, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

A Compensable Initial Rating for Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 52 FR 44118, Nov. 18, 1987.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85 and Codes 6100-6110 (2004).  The 
Court has noted that the assignment of disability ratings for 
hearing impairment are derived at by a mechanical application 
of the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

On the authorized VA audiological evaluation, in December 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
20
30
55
55
40
Left
15
20
40
40
29

Speech audiometry revealed speech recognition ability of 92 
percent correct in the right ear and 96 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "I" for the right ear and "I" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2004).  

On the authorized VA audiological evaluation, in October 
1999, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
20
30
55
55
40
Left
20
20
40
35
29

Speech audiometry revealed speech recognition ability of 92 
percent correct in the right ear and 96 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "I" for the right ear and "I" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2004).  

On the authorized VA audiological evaluation, in May 2002, 
the claims folder was reviewed.  It was noted that previous 
audiometric examinations had results in the same range.  On 
the May 2002 audiometric testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
25
35
60
55
44
Left
20
25
45
40
33

Speech audiometry revealed speech recognition ability of 92 
percent correct in the right ear and 94 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "I" for the right ear and "I" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2004).  

On the authorized VA audiological evaluation, in July 2002, 
the claims folder was reviewed.  It was noted that previous 
audiometric examinations had results in the same range.  On 
the July 2002 audiometric testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
25
40
60
55
45
Left
25
25
45
40
34

Speech audiometry revealed speech recognition ability of 100 
percent correct in the right ear and 96 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "I" for the right ear and "I" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2004).  

Here again, while the veteran may feel that his hearing 
warrants a compensable evaluation, the findings of the 
trained medical professionals, using audiometric equipment, 
are significantly more accurate in determining the extent of 
the service-connected hearing loss.  In this case, the 
competent medical findings form a preponderance of the 
competent evidence, which consistently establish that the 
veteran's hearing loss does not meet the criteria for a 
compensable rating.  As the preponderance of the evidence is 
against the veteran's claim for a compensable rating for his 
service-connected hearing loss, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Other Criteria and Extraschedular Rating  

For each issue discussed in this case, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2004) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2004).  In this regard, the Board finds that 
there has been no showing by the veteran that any of the 
service-connected disabilities at issue has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial rating in excess of 10 percent for foraminal 
stenosis and spondylosis of the cervical spine, with interval 
bulging at C6, and left arm pain and numbness is denied.  

An initial rating in excess of 10 percent for bilateral pes 
planus is denied.  

A compensable initial rating for bilateral hearing loss is 
denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


